Pkatt, J.
Upon a former appeal in this case we held it was a proper case for submission to a jury. 48 Hun, 617, mem. The evidence is not materially changed and we see no reason for receding from the position we took at that time in regard to the case. The evidence is ample to sustain the verdict, and the damages are not excessive in view of the evidence as to the injury suffered by the plaintiff. The questions of plaintiff’s negligence and that of her parents were fairly submitted to the jury. The charge was unexceptionable; in fact it was quite as favorable to the defendant as the facts warranted, and we find no material error to have occurred during the trial. The questions put to the driver upon his redirect examinations were properly ruled out. They called for immaterial matters, and were not pertinent to the issue. The issue was not what this driver was accustomed to do or what lie regarded his first duty. The question was what he did upon the occasion under investigation. It is true the case fails to show how the child got upon the track, or how long she had been there, but the jury undoubtedly found, as they had a right to find from the evidence, that if the driver had been paying proper attention he would have discovered the plaintiff in season to stop his car.
We fail to find any error sufficient to reverse the judgment, and it must be affirmed with costs. All concur.